Case 6:20-cv-00007-JDK-JDL Document 25 Filed 07/14/20 Page 1 of 2 PageID #: 129




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 DERIC DAMON PORTER,                              §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 6:20-CV-7-JDK-JDL
                                                  §
 TEXAS HEALTH AND HUMAN                           §
 SERVICES COMMISSION, COURTNEY                    §
 PHILLIPS, JAMES E. SMITH, and JEFF               §
 BEARDEN,                                         §
                                                  §
        Defendants.                               §


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636.       On June 22, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 24) recommending that Defendants’ motion to dismiss (Docket No. 23) be granted

 and that Plaintiff’s claims be dismissed without prejudice on the grounds of mootness.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
Case 6:20-cv-00007-JDK-JDL Document 25 Filed 07/14/20 Page 2 of 2 PageID #: 130



 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 24) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 24)

 be ADOPTED.         Defendants’ motion to dismiss (Docket No. 23) is GRANTED, and the

 above-styled civil action is DISMISSED WITHOUT PREJUDICE on the ground of

 mootness. All pending motions are DENIED AS MOOT.

        So ORDERED and SIGNED this 14th day of July, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
